As the judgment of the court recites that the case was withdrawn from the jury at the former term and continued "withthe consent of the defendant" and no exception was reserved to the action of the court, I agree to the affirmance of this case. In the case of Carroll v. State, 50 Tex.Crim. Rep., it is specifically held that where the jury is discharged with the consent of defendant, the plea of former jeopardy is of no avail. The authorities are there collated.
                       December 30, 1916.